             Case 3:20-cv-00670-WHO Document 61 Filed 03/08/21 Page 1 of 2




 1                        IN THE UNITED STATES DISTRICT COURT
 2                      FOR THE NORTHERN DISTRICT OF CALIFORNIA

 3   ALERT PROJECT/EARTH ISLAND                  : 3:20-cv-00670-WHO
     INSTITUTE; ALASKA COMMUNITY
 4   ACTION ON TOXICS; COOK                      ORDER
     INLETKEEPER; CENTER FOR BIOLOGICAL
 5   DIVERSITY; ROSEMARY
 6   AHTUANGARUAK; AND KINDRA
     ARNESEN,
 7
                   s,
 8
     .
 9
     JANE NISHIDA, in her official capacity as
10   Acting Administrator of the United States
     Environmental Protection Agency; and the
11   UNITED STATES ENVIRONMENTAL
     PROTECTION AGENCY,
12
                   Defendants.
13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28   Proposed Order
     3:20-cv-00670-WHO
              Case 3:20-cv-00670-WHO Document 61 Filed 03/08/21 Page 2 of 2




            Based upon the Parties’ Proposed Briefing Schedule of March 5, 2021, summary
 1
     judgment briefing in this matter shall proceed as follow:
 2

 3         Plaintiffs file a motion for summary judgment on Tuesday, April 20, 2021;

 4         Defendants file a combined cross-motion for summary judgment and opposition to
            Plaintiffs’ motion for summary judgment on Thursday, May 20, 2021;
 5

 6         Plaintiffs file a combined reply in support of their motion for summary judgment and
            opposition to Defendants’ cross-motion for summary judgment on Thursday, June 3,
 7          2021;
 8
           Defendants file a reply in support of their summary judgment motion on Thursday, June
 9          17, 2021.

10         The Court will hear argument on the Parties’ motions on Wednesday, July 7, 2021, or as
            soon thereafter as its calendar allows.
11

12

13
                    IT IS SO ORDERED.
14

15

16   Dated: March 8, 2021                                        ____________________________
17                                                               Hon. William H. Orrick
                                                                 United States District Judge
18
19

20

21

22

23

24

25

26
27

28   Proposed Order
     3:20-cv-00670-WHO
                                                     2
